Title: [Jacob Clingman to the Comptroller of the Treasury], 4 December 1792
From: Wolcott, Oliver
To: 



Phila. 4 December, 1792.
Sir,
Having unfortunately for myself, been brought into a very disagreeable situation, on account of Letters of Administration taken out by a certain John Delabar on the effects of a certain Ephraim Goodanough, who, it since appears, is still living. I beg leave to mention that I am ready to refund the money to the Treasury or to the proper owner or his order, and if it can be of any service to the Treasury Department or to the United States, in giving up the lists of the names of the persons to whom pay is due, and to disclose the name of the persons to whom pay is due, and to disclose the name of the person in the utmost confidence from whom the list was obtained, earnestly hoping that may be some inducement to withdraw the action against me, which if prosecuted can only end in injuring my character without any further advantage to the United States.
I have the honour to be your most humble Servant

  Signed Jacob Clingman.
  Hon. Oliver Wolcott, Esq.

